ELLISON, J.
The plaintiff brought suit against defendants Stone and Prickett. Defendant Westbray was after-wards made a party defendant. Judgment in the trial court was unsatisfactory to the plaintiff and to defendant Westbray and they each took an appeal by the short method. The record does not show that Westbray ever filed a motion for new trial. And while it shows such motion was filed by the plaintiff bank, it does not show when it was filed, or that it was within four days. It shows that judgment was rendered on November 29, and that the motion for new trial was overruled on December 18, 1897. But at what time between these dates it was filed does not appear. We can not therefore notice any *408errors in the bill of exceptions. This has been so frequently decided by the supreme court and both courts of appeal that comment is unnecessary.
An examination of the record proper does not disclose any error and the judgment will be affirmed.
All concur.